Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-5, and 10-12 have been examined in this application. This communication is the first action on the merits.
Response to the Argument
3.	Claims objections for claim 1, 5, 10-11 have been withdrawn in light of the amendment to the claim filed on 10/25/21.
4.	35 U.S.C. 112(b) rejection for claim 1-5, and 10-12 have been withdrawn in light of the amendment to the claim filed on 10/25/21.
Terminal Disclaimer
5.	The terminal disclaimer filed on 10/25/21 has been disapproved. Also refer to the Notice regarding power of attorney mailed on 11/3/21 and 11/8/21. Based on that determination the double patent rejection has been maintain.
Claim objection
6.	Based on the amendment to the claim filed on 10/25/21, claim 1 and 10 both includes the method claim with similar limitation and claimed same invention. Either of the claim need to cancel or amend. 


Allowable Subject Matter
7.	 Claims 1-5, and 10-12 would be allowable once they overcome the mentioned double patent rejection and claim objection as mentioned above.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10511169. Although the claims at issue are not identical, they are not patentably distinct from each other because the controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig of instant application is anticipated by the processor based controlling a dynamic switchable active front end and active harmonic filter on an oil rig of US Patent. 10511169.

 Claim 1 of this instant application

Claim 10 of the Patent:10511169
A method for controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig, comprising: determine a status of a first load on a first DSAFE/DSAHF;

A method for controlling a dynamic switchable active front end and active harmonic filter on an oil rig, the method comprising: determining on a processor status of a first load on a first DSAFE/DSAHF;
when the status of the fist load is "present", switching the DSAFE/DSAHF to act as a DSAFE to provide power to the first load;

determining on the processor, when the status of the first load is "present" and switching the DSAFE/DSAHF to act as a DSAFE to provide power to the first load;
when the status of the first load is "absent" of the first load, switch out the first load to remove the first load from the first DSAFE/DSAHF;

determining on the processor, when a status of the first load is "absent" of the first load and switching out the first load to remove the first load from the first DSAFE/DSAHF;


and instructions to switch the first DSAFE/DSAHF to act as a DSAHF to provide active filtering on the first DSAHF on AC power bus providing to the oil rig; and 
sensing on the processor, on the first DSAFE/DSAHF acting as a DSAHF, harmonic distortion using a current transformer on a common AC Bus, generate anti-harmonic currents and inject the generated anti-harmonic currents on to the common AC bus to cancel the harmonic currents in the AC power supplied to the a second DSAFE/DSAHF.


10.	Claim 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-12 of U.S. Patent No. 10511169. Although the claims at issue are not identical, they are not patentably distinct from each other because the controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig of instant application is anticipated by the processor based controlling a dynamic switchable active front end and active harmonic filter on an oil rig of US Patent. 10511169.
11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10511169. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig of instant application is anticipated by the system of controlling a dynamic switchable active front end and active harmonic filter on an oil rig of US Patent. 10511169.

 Claim 1 of this instant application

Claim 1 of the Patent:10511169
A method for controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig, comprising: determine a status of a first load on a first DSAFE/DSAHF;

A system for controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig, comprising: a processor in data communication with a non-transitory computer readable medium; a computer program comprising computer executable instructions stored in the computer readable medium for execution by the processor, the computer program comprising: instructions to determine a status of a first load on a first DSAFE/DSAHF;
when the status of the fist load is "present", switching the DSAFE/DSAHF to act as a DSAFE to provide power to the first load;

instructions to when the status of the first load is "present", switch the DSAFE/DSAHF to act as a DSAFE to provide power to the first load;
when the status of the first load is "absent" of the first load, switch out the first load to remove the first load from the first DSAFE/DSAHF;

instructions to when the status of the first load is "absent" of the first load, switch out the first load to remove the first load from the first DSAFE/DSAHF;
switching the first DSAFE/DSAHF to act as a DSAHF to provide active filtering on the first DSAHF on alternating current (AC) power bus providing to the oil rig; sensing on the first DSAFE/DSAHF acting as a DSAHF, harmonic distortion using a current transformer on a common AC bus, generate anti-harmonic currents and injecting the generated anti-harmonic currents on to the common AC bus to cancel the harmonic currents in the AC power supplied to a second DSAFE/DSAHF.

and instructions to switch the first DSAFE/DSAHF to act as a DSAHF to provide active filtering on the first DSAHF on alternating current (AC) power bus providing to the oil rig; and instructions to sense on the first DSAFE/DSAHF acting as a DSAHF, harmonic distortion using a current transformer on a common AC bus, generate anti-harmonic currents and inject the generated anti-harmonic currents on to the common AC bus to cancel the harmonic currents in the AC power supplied to a second DSAFE/DSAHF.



	Claim 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5 of U.S. Patent No. 10511169. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of controlling a dynamic switchable active front end (DSAFE) and dynamic switchable active harmonic filter (DSAHF) on an oil rig of instant application is anticipated by the system of controlling a dynamic switchable active front end and active harmonic filter on an oil rig of US Patent. 10511169.
13.	Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-12 of U.S. Patent No. 10511169. Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116